Name: Council Regulation (EEC) No 2214/80 of 27 June 1980 on the conclusion of the Agreement on fisheries between the European Economic Community and the Kingdom of Norway
 Type: Regulation
 Subject Matter: Europe;  fisheries;  European construction
 Date Published: nan

 29.8.1980 EN Official Journal of the European Communities L 226/47 COUNCIL REGULATION (EEC) No 2214/80 of 27 June 1980 on the conclusion of the Agreement on fisheries between the European Economic Community and the Kingdom of Norway THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas by its resolution of 3 November 1976 on certain external aspects of the creation of a 200-mile fisheries zone in the Community with effect from 1 January 1977, the Council agreed that fishing rights for Community fishermen in the waters of third countries must be obtained and preserved by appropriate Community Agreements; Whereas the Agreement on fisheries between the Community and Norway should be approved, HAS ADOPTED THIS REGULATION: Article 1 The Agreement on fisheries between the European Economic Community and the Kingdom of Norway is hereby approved on behalf of the Community. The text of the Agreement is annexed to this Regulation. Article 2 The President of the Council shall give the notification provided for in Article 12 of the Agreement (2). Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 1980. For the Council The President A. SARTI (1) OJ No C 182, 31. 7. 1978, p. 56. (2) The date of the entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council.